                 Case 2:20-cv-00688-JLR Document 21 Filed 10/30/20 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   HANCEL ZAGAL-ALCARAZ,

 9                             Petitioner,                Case No. C20-688-JLR-MLP

10          v.                                            ORDER OF DISMISSAL

11   ICE FIELD OFFICE DIRECTOR,

12                             Respondent.

13

14          Having reviewed the Report and Recommendation of the Honorable Michelle L.

15   Peterson, United States Magistrate Judge 'NW , 3HWLWLRQHU V2bjections 'NW , and

16   the remaining record, the Court finds and ORDERS:

17          (1)     The Court ADOPTS the Report and Recommendation.

18          (2)     The Government’s motion to dismiss as moot (dkt. # 8) is GRANTED.

19          (3)     Petitioner’s pending motions (dkt. ## 10, 13, 14) are DENIED.

20          (4)     This action is DISMISSED without prejudice.

21   \\

22   \\

23




     ORDER OF DISMISSAL - 1
                 Case 2:20-cv-00688-JLR Document 21 Filed 10/30/20 Page 2 of 2




 1          (5)     The Clerk is directed to send copies of this Order to the parties and to Judge

 2   Peterson.

 3          Dated this 30th           October
                         __ day of _________________, 2020.

 4                                                          A
                                                          James L. Robart
 5                                                        United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
